DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Election/Restrictions
Claims 6-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirajtheen et al. (US 2005/0150754). 
Sirajtheen discloses a dual power automatic transfer switch mechanism, comprising: a switch housing (10, 26); a first spring (66); a second spring (108); a first pin (84) disposed to correspond (at least mechanically connected) to a first power supply (Fig. 7), the first spring acts between the first pin and the switch housing; and a 
Regarding claim 3, Sirajtheen discloses the first driving disk and the second driving disk arranged to be angularly offset relative to each other in their circumferential rotational direction.  
Regarding claim 4, Sirajtheen discloses a first end of the first spring coupled to the switch housing, and a second end of the first spring acts on the first pin; the first spring applies a force to the first pin to urge the first pin to move in a direction in which the first driving disk rotates when the first driving disk actuates the first pin to pass a 
Regarding claim 5, Sirajtheen discloses the first driving disk and the second driving disk being driven to rotate together by the drive shaft when the first pin is in the first power-on position and the second pin is in the second power-off position, wherein the first driving disk starts to drive the first pin to rotate toward the first power-off position, and at this time, the rotation of the second driving disk does not drive the second pin to rotate; the first spring applies a force to the first pin to urge the first pin to move in a direction in which the first driving disk rotates when the first driving disk actuates the first pin to pass a dead point, at this time, the rotation of the second driving disk starts to drive the second pin to rotate toward the second power-on position; after the first pin reaches the first power-off position, the second pin and the second driving disk rotate toward the second power-off position under the action of the second spring until stopped by the action of the first spring, at this time, the second pin is in the second power-off position; by driving of the drive shaft continually, the second driving disk starts to drive the second pin to rotate toward the second power-on position, at this time, the rotation of the first driving disk does not drive the first pin to rotate; when the second driving disk actuates the second pin to pass a dead point, the second spring applies a force to the second pin to urge the second pin to move in a direction in which the13 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Please note that Sirajtheen discloses the first driving disk and the second driving disk configured to be axially disposed on a same drive shaft (22) and driven by the same drive shaft to rotate synchronously about a rotation axis of the drive shaft, and wherein the first spring directly acts (i.e. without delay or play) on the first pin, and the second spring directly acts on the second pin, and the first spring and the second spring are located at one side of the drive shaft (top side, see Figs. 1 and 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833